Citation Nr: 0620276	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1. Entitlement to service connection for any hip disability.

2. Entitlement to service connection for any kidney 
disability.


REPRESENTATION

Appellant represented by:	Thomas M. Marsilio, Esq.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 12, 1977 to 
December 22, 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In January 2006, the veteran failed to appear, without 
explanation, for a Travel Board Hearing.  The veteran has not 
requested that the hearing be rescheduled.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the veteran 
injured his hip prior to his enlistment into active service.

2. Clear and unmistakable evidence shows that the veteran's 
preexisting hip injury did not increase in severity during or 
as a result of active service.

3. The veteran does not have a current kidney disability.


CONCLUSIONS OF LAW

1. A hip disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. § 3.303 (2005).

2. A kidney disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a hip disability and a kidney disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a letter mailed in 
November 2003, prior to the RO's initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Furthermore, although the appellant has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for service connection 
for his hip disability and kidney disability, the Board finds 
that as service connection is being denied for both claims, 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Hip Disability

In June 2005, a VA medical examiner reported that x-rays of 
the veteran's left hip revealed findings of extremely mild 
degenerative arthritis bilaterally.

The veteran contends that he was in sound condition when he 
entered the military in 1977 and that his current hip 
disability stems from an injury he sustained to the lower 
quarter of his left hip while performing required running and 
jumping exercises during boot camp in 1977.  

The law stipulates that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

No competent evidence of a hip condition was found on the 
veteran's entrance examination.  Therefore, the presumption 
of soundness attaches.  However, pre-service private medical 
records reveal that the veteran was involved in an automobile 
accident in May 1970 at the age of 9, wherein he sustained a 
fracture of his left pubic ramus.  X-ray results of the 
veteran's pelvis at that time also revealed a separated 
symphysis pubis and a widened left iliac joint.  The veteran 
does not dispute these findings.  In fact, he noted himself 
on his Report of Medical History dated September 29, 1977 
that he had been hospitalized in 1970 due to an automobile 
accident.  Furthermore, the veteran's representative makes 
reference to his injury of 1970 in a letter dated August 8, 
2005.  Accordingly, the Board concludes that the evidence 
clearly and unmistakably demonstrates that a hip condition 
existed prior to the veteran's entrance onto active duty.

With respect to whether the evidence clearly and unmistakably 
establishes that the disability was not aggravated by active 
duty, the Board notes that the veteran's service medical 
records show that he complained of a painful hip while 
running in October 1977 and again while marching in November 
1977.  The veteran's evaluation following each complaint 
revealed normal findings and the veteran was never diagnosed 
with a hip disorder of any kind.  

The veteran's service medical records show that in December 
1977, the veteran was evaluated by the Medical Board which 
found that he had chronic pain in his left hip, secondary to 
a pubic fracture sustained in 1970, prior to service.  The 
veteran was determined to be unfit for enlistment and 
medically cleared for separation from military service.  
However, there was never a finding by the Medical Board that 
the veteran's preexisting hip condition had been aggravated 
during his time on active duty.  The veteran's service 
medical records clearly and unmistakably show that the 
veteran's condition on discharge was the same as at the time 
of enlistment.

The post-service record supports this finding.  The veteran 
was discharged in 1977 but he did not file a claim for 
compensation until 2003, 26 years later.  A veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  According to the VA medical examiner who evaluated 
the veteran and reviewed the claims folders in June 2005, the 
veteran reported that his hip bothered him for a little while 
after leaving service but eventually stopped and began 
bothering him again sometime in 1980.  The veteran admits 
that he did not seek treatment from a physician at that time.  
According to the examination report, the first record of the 
veteran complaining of left hip pain again was in October 
2002.  The VA examiner did not conclude that the veteran's 
hip condition was aggravated by his time in the military.  
However, the VA examiner did state that in his opinion, 
"[i]t is not as likely as not that any changes of 
degenerative arthritis of the hips are related to the 
[veteran's] brief exposure to excess activity in basic 
training."

The veteran's private physician, A. J., reports treating the 
veteran for left lateral hip pain which is intermittent and 
varies from sharp to dull and is associated with numbness 
down the left leg.  Dr. A.J. states that he believes that 
"the etiology of [the veteran's] proximal left lower quarter 
discomfort is [temporally] related to an injury taking place 
in the Military [sic] while he was trying to complete basic 
training...."  However, as the VA medical examiner pointed 
out, A.J.'s opinion was based solely on the veteran's 
statement that he had pain in the affected region since his 
time on active duty in 1977.  A.J. was not informed by the 
veteran of the hip fracture he incurred in 1970.  A review of 
the veteran's service medical records would have revealed the 
information regarding the hip fracture in 1970 as well.  The 
Court has held that post-service reference by an examiner to 
injuries sustained in service that is not accompanied by a 
review of service medical records by that examiner, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  

In summary, there is nothing in the record to show that the 
veteran's preexisting hip condition underwent an increase in 
severity during or as a result of active service.  Therefore, 
the Board is satisfied that the evidence also clearly and 
unmistakably establishes that the veteran's preexisting hip 
condition was not aggravated by active duty.  

Accordingly, the Board finds that service connection for a 
hip disability is not in order.

The Board notes that the veteran's representative, in a 
letter to the Board dated August 8, 2005, contends that the 
veteran's hip problems "stem not from the fracture of 1970, 
but, rather, from the separate and distinct injury in boot 
camp in 1977."  However, the medical evidence of record does 
not indicate that the veteran ever sustained an injury to his 
hip while in service.  The service medical records show that 
he complained of pain but there was no injury noted or 
disease diagnosed.  Neither the veteran nor his 
representative is competent to determine the etiology of the 
current symptoms in the absence of evidence showing a 
separate and distinct injury.

Kidney Disability

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.
After review of the evidence of record, it does not appear 
that the veteran in fact has a kidney disability.  There is 
no indication in the veteran's service medical records of an 
injury or disease related to his kidney.  After service, 
there is no evidence of the veteran seeking medical treatment 
for a disorder related to his kidney.  There is also no 
medical evidence of a diagnosis with respect to the veteran's 
kidney or evidence purporting to relate a current disability 
or the veteran's current symptomatology to an injury or 
disease in service.  The evidence also shows that the veteran 
did not report any symptoms related to his kidney during his 
VA examination in June 2005.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]. 

In essence, the evidence of a current kidney disability, as 
well as the evidence of a nexus between the veteran's claimed 
disability and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore believes that in the absence of an 
identified diagnosis of a kidney disorder, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a hip disability is denied.

Service connection for a kidney disability is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


